Memorandum. There was substantial evidence supportive of the board’s findings of (1) the nonstriking employees’ fears of personal injury, and (2) of disciplinary action being taken against them by their union (National Labor Relations Bd. v. Allis-Chalmers Mfg. Co., 388 U. S. 175) should they cross the picket lines. That apprehension of bodily injury may constitute “ good cause ” (Labor Law, § 593, subd. 1, par. [a]) is scarcely debatable; and that claimants were not required to jeopardize their union standing is also clear (see Labor Law, § 593, subd. 2, par. [a]).
The order appealed from should be reversed and the decision of the Unemployment Insurance Appeal Board reinstated, with co^ts.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Jasen and Gibson concur in memorandum; Judge Breitel taking no part.
Order reversed, etc.